DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed September 27, 2021.
Claims 1, 8, and 15 have been amended.
Claims 2-4, 9-11, and 16-18 have been cancelled.
Claims 21-27 have been newly added.
Claims 1, 5-8, 12-15, and 19-27 are currently pending and have been allowed as indicated below.
Allowable Subject Matter
Claims 1, 5-8, 12-15, and 19-27 are allowed.
The previous rejection under 35 U.S.C. 101 has been withdrawn. Applicant’s arguments, see Remarks p. 13-15, filed September 27, 2021 with respect to the similarity of the instant claims to DDR Holdings have been fully considered and are persuasive. 
Applicant’s arguments filed September 27, 2021 have been fully considered but they are not persuasive.
The closest prior art of record is Oghittu (U.S. P.G. Pub. 2013/0226728 A1), Erez et al. (U.S. P.G. Pub. 2016/0232480 A1), LeBrun (U.S. P.G. Pub. 2014/0207579 A1), Lee (U.S. P.G. Pub. 2007/0214044 A1), O’Donnell et al. (U.S. P.G. Pub. 2013/0346337 A1), Sarafa et al. (U.S. P.G. Pub. 2018/0241871 A1), McReynolds et al. (U.S. P.G. Pub. 2015/0332062 A1), and Penttilä, Lauri. "Predicting the use of Online Video Advertising through Marketing Neuropsychology: Effect of Emotionalized Online Video Content." (2016).
Oghittu discloses providing a personalized video message to accompany a physical package (Oghittu [0010]; [0014]-[0015] [0017]; [0029]-[0033]; [0037]; [0040]; [0042]; [0050]-[0052]; [0059]-[0060]; [0063]; [0065]; [0068]-[0069]). 
Erez discloses using the verifying the location information of a recipient as a security feature (Erez [0011]; [0161]-[0162]).
LeBrun discloses generating statistics and metrics for message requests (LeBrun [0050]; [0064]; [0068]).
Lee discloses maintaining an account to pay for click based advertising costs (Lee [0033], [0036], [0038], [0040], [0051], [0086]).
O’Donnell discloses a sender using a plugin to create a media message that accompanies a physical gift (O’Donnell Fig. 3, [0037]-[0038]).
Sarafa discloses using timers to manage video storage (Sarafa [0040], [0109], [0197]).
McReynolds discloses using a view count to manage video storage (McReynolds [0047]).
Langston discloses allowing a retailer to create a customized landing page for an incoming user (Langston [0004]).
Penttila discloses using customized video content as creating a strong affiliation with a particular brand.
As per claims 1, 8, and 15 it would not have been obvious to combine the closest prior art of record to teach, suggest, or disclose the combination of features in the instant claims. 
Claims 5-7, 12-14, and 19-27 are dependent upon claims 1, 8, or 15 and thus have all the limitations of claims 1, 8, or 15 and are allowable for that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Langston et al. (U.S. P.G. Pub. 2011/0218862 A1);
Penttilä, Lauri. "Predicting the use of Online Video Advertising through Marketing Neuropsychology: Effect of Emotionalized Online Video Content." (2016).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628